DETAILED ACTION
	Claims 1-4 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	It is noted that the claims as currently written contain a number of issues related to claim form and clarity since the claims do not clearly recite specific active steps required by the claimed processes and claims 1-4 each recite broad and narrow limitations within the same claim.  As noted in MPEP 2171 the claims must:
	(A) set forth the subject matter that the inventor or a joint inventor regards as the invention; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

	(B) particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant. 
	Thus, as currently written, a meaningful search and examination cannot be performed.
	It is further noted, for the purpose of Election/Restriction, the claims appear to share the concept of cryopreservation of dental pulp stem cells.

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1, drawn to process of cryopreservation of stem cells obtained from the pulp of deciduous teeth involving collection and preparation of materials and tooth sample prior to cryopreservation.

Group 2, claim(s) 2, drawn to a process of cryopreservation of stem cells obtained from the pulp of deciduous teeth involving quality control methods prior to cryopreservation.

Group 3, claim(s) 3, drawn to a process of cryopreservation of stem cells obtained from the pulp of deciduous teeth involving formulation of a cryoprotective medium.

Group 4, claim(s) 4, drawn to a process of cryopreservation of stem cells obtained from the pulp of deciduous teeth involving thawing, shipping and delivery after cryopreservation.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-4 lack unity of invention because even though the inventions of these groups require the technical feature of cryopreservation of dental pulp stem cells, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Woods et al., (Cryobiology 59 (2009) 150-157; see PTO-892).  Woods teaches the isolation and cryopreservation of dental pulp stem cells (DPSC) using optimized cryoprotective agents (CPA) (Abstract).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/Examiner, Art Unit 1633